PER CURIAM.
This case presents the same issue as that considered in Condominium Ass’n of Plaza Towers North, Inc. v. Plaza Recreation Dev. Corp., 514 So.2d 381 (Fla. 3d DCA 1987), and in Golden Glades Club Recreation Corp. v. Association of Golden Glades Condominium Club, Inc., 385 So.2d 103 (Fla. 3d DCA 1980), both of which involve rent escalation clauses in condominium recreation leases and both of which hold that section 718.401(8), Florida Statutes (1985), previously section 711.231, Florida Statutes (1975), which invalidate rent escalation clauses in condominium recreation leases cannot be applied retroactively to invalidate the rent escalation clause at issue here. We affirm on those authorities. We further certify to the Florida supreme court the following question of great public importance:
TO WHAT EXTENT DOES SECTION 718.401(8), FLORIDA STATUTES (1985), APPLY TO RENT ESCALATION CLAUSES ENTERED INTO BEFORE THE EFFECTIVE DATE OF THE STATUTE?
Affirmed.
HENDRY and NESBITT, JJ., concur.